Title: To George Washington from Benjamin Lincoln, 2 March 1784
From: Lincoln, Benjamin
To: Washington, George



Dear sir
Hingham [Mass.] March 2d 1784

Since I was honored with the receipt of your favor of  this State society of the Cincinnati have had a meeting & have made choice of General Knox Genl Putnam Colo. Cobb Colo. Hull & Majr Serjeant to represent them in the General Meeting to be held at Philadelphia on May next. they are notified to attend I expect that two or three or more will have the pleasure of meeting your Excellency then—Our Citizens seem alarmed at the constitution of the Cincinnati & our General Court have the matter now under consideration. I will do my self the pleasure of communicating to your Excellency their doing. With great esteem I have the honor to be your Excellencys most ob. servant

B. Lincoln

